DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments filed April 04, 2022.
Claims 1-19 are pending.

Allowable Subject Matter
Claims 1-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record:
Mason et al. (US 20110313840 A1, “Mason”)
Wright et al. (US 20190340362 A1, “Wright”)
Manato Ito (US 20170287278 A1, “Ito”)
Appajanna et al. (US 20200162578 A1, “Appajanna”)
Shah et al. (US 10474762 B2, “Shah”)
Duggirala et al. (US 20080288496 A1, “Duggirala”)
Frank Anthony Nuzzi (US 20200382285 A1, “Nuzzi”)

Mason generally discloses, systems and methods are disclosed that provide offers for goods or services based on the locations of potential customers and the geographic locations of the merchant. The offers may be limited in quantity and acceptance and redemption of the offers may be limited in time. A unique identifier may be associated with each accepted offer. A merchant may have at least some control over the creation and rendering of one or more offers for the merchant's goods and services (see abstract).
Mason further discloses, a method 300 for discount retailing according to another embodiment within the scope of the present disclosure is illustrated in FIG. 3. Similar to the method 100 of FIG. 1, a vendor is selected or obtained at step 310 for participation and a good or service is identified for the process in step 320. In this embodiment, a tipping point may not be established, however, in step 340, terms of the discount offer are determined and include the discount to be provided, duration of the offer, for example 24 hours, and an expiration date of the offer, or other restrictions associated with the offer.

Wright generally discloses, method (900) and system (1) for verifying the integrity of a computer software for installation using a distributed hash table (13) and a peer-to-peer distributed ledger (14). This may be the Bitcoin blockchain or an alternative implementation. The method includes determining (910) a metadata associated with a transaction record stored on the peer-to-peer distributed ledger (14). An indication of an entry stored on the distributed hash table (13) may be determined (920) from the metadata. The method further includes determining (930) a third hash value based on the computer software and determining (940) a fourth hash value from the entry on the distributed hash table (13). The method further includes comparing (950) the third hash value and the fourth hash value and verifying (960) the integrity of the computer software based on the comparing of the third hash value and the fourth hash value (see abstract).

Ito generally discloses, an information processing device includes a controller that generates a list that includes a plurality of players while a game is underway, a receiver that receives a request from an external device to acquire an intangible item to be executed in the game based on input from one of the players, and a transmitter that transmits a signal to the external device. The controller counts a number of predetermined players who have input the request within a first time period among the plurality of players. The controller outputs, to the transmitter, an instruction to award the intangible item to the predetermined players when the number is less than a predetermined value. The controller outputs, to the transmitter, an instruction to award the intangible item and an additional intangible item to the predetermined players when the number is greater than or equal to the predetermined value. (see abstract).

Appajanna generally discloses, a set of requests for a shared dependent service are generated by a first cmicroservice of a set of collaborating microservices. A microservice request data set is received from request flow controller modules of other microservices of the set of collaborating microservices. The microservice request data set includes information indicative of requests to the shared dependent service made by the other collaborating microservices. A request flow controller module of the first microservice of the set of collaborating microservices synchronizes between the requests generated by the first microservice, and the requests indicated in the microservice request data set. The synchronized requests from the set of collaborating microservices to the shared dependent service are maintained according to processing capabilities of the shared dependent service. (see abstract).

Shah generally discloses, systems and methods to communicate information are described. The system receives a query and retrieves a set of data items from a database based on the query. The system generates a distribution based on a count of data items from the set of data items that were retrieved for each domain in a set of domains and a count of requests to view data items from another set of data items for each domain in the set of domains. The system identifies whether the distribution exhibits a type of a distribution by comparing the distribution with at least one of a peak distribution and a hills distribution. Finally, the system generates interface information based on the type of distribution (see abstract).

Duggirala generally discloses, A method and a system for implementing concurrent producer-consumer buffers are provided. The method and system in one aspect uses separate locks, one for putter and another for taker threads operating on a concurrent producer-consumer buffer. The locks operate independently of a notify-wait process (see abstract).
Duggirala further discloses, A method and system for providing novel design for buffer structure that, for example, reduces latency and contention on the buffer's lock structures are provided. In one embodiment, the method and system of the present disclosure enables producers to operate using one lock on one side of a buffer, while consumers operate on the other side of the buffer using a separate lock. Buffer size may be implemented as a lock-free AtomicInteger, supported in Java JDK 5.0 or simulated using a dedicated lock which is separate from the aforementioned locks guarding the operations on either side of the buffer. When the buffer is neither full nor empty, producers and consumers uses one lock acquisition and release, and neither producers nor consumers are blocked by each other. In one embodiment, the two main locks are always flat (also referred to as deflated). That is, the two main locks are not used for wait-notify, for instance. Such mechanism reduces the latency of their acquisition and release in the fast path. When the buffer is either empty or fill, separate condition variables on either side of the buffer facilitate efficient waiting for notifications of changes in empty or full buffer conditions. In some implementation, condition variables are associated with locks that may need to be inflated to provide wait/notify functionality; such locks can be distinct from the locks that guard operations on either side of the buffer. The latter locks are referred to as `main locks` in the present disclosure.

Nuzzi generally discloses, Blockchain validation is provided by receiving a first validation request of a blockchain. A hashing algorithm is applied to a first block of the blockchain to generate a first hash value. In response to the first validation request of the blockchain, a first image from a plurality of images is provided on a display device. The first image is selected to be provided for display on the display device based on the first hash value. The first image may be compared to a second image that was provided for display on the display device prior to the first validation request and that image was provided based on a second hash value to determine whether the first image and the second image are substantially similar, which indicates that no changes have been made to the data in the blockchain (see abstract).

The references Mason, Wright, Ito, Appajanna, Shah, Duggirala and Nuzzi disclose as previously discussed.

The references however do not teach claim as a whole in combination of at least:
obtaining, by a first object distribution server of a cluster of one or more object distribution servers, a distributed AtomicInteger that is distributed between the first object distribution server and a second object distribution server of the cluster of one or more object distribution servers; 
obtaining, by the first object distribution server, content of an object distribution transaction from a blockchain node in a blockchain network, wherein the content of the object distribution transaction is stored in the blockchain network and comprises a first transaction hash value specific to object information of a plurality of objects to be distributed, an object information signature generated using a private cryptographic key that is paired with a public cryptographic key, and an object distribution rule, wherein the object distribution rule specifies a distribution start time and an object distribution quantity; 
upon reaching the distribution start time, receiving, by the first object distribution server, one or more object distribution requests from one or more clients, wherein each of the one or more object distribution requests comprises a client identifier; 
adjusting, by the first object distribution server, the distributed AtomicInteger based on the one or more object distribution requests to count the one or more object distribution requests; 
determining, by the first object distribution server, one or more timestamps corresponding to a receipt of each of the one or more object distribution requests; 
determining, by the first object distribution server, an order of the one or more object distribution requests comprising sorting the one or more object distribution requests based on the one or more timestamps;
determining, by the first object distribution server, one or more object distribution messages based on the order of the one or more object distribution requests and the object distribution quantity, wherein each of the one or more object distribution messages comprises: 
a client identifier, 
the public cryptographic key, and 
the first transaction hash value; and 
sending, by the first object distribution server, each of the one or more object distribution messages to a client identified by the corresponding client identifier in each object distribution message, wherein the first transaction hash value and the public cryptographic key stored in each of the one or more object distribution messages enables the client identified by the corresponding client identifier to verify the object information of the plurality of objects using the public cryptographic key to decrypt the object information signature.

Therefore, the claims of the instant application are not obvious over Mason, Wright, Ito, Appajanna, Shah, Duggirala and Nuzzi for the reasons given above. See also Applicant’s argument filed on April 04, 2022and November 23, 2021 for additional reasons for allowance.

Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Mason, Wright, Ito, Appajanna, Shah, Duggirala and Nuzzi because Mason is not concerned about providing offers for goods or services using blockchain technology. Furthermore, Mason is not concerned about obtaining, by the first object distribution server, content of an object distribution transaction from a blockchain node in a blockchain network, wherein the content of the object distribution transaction is stored in the blockchain network and comprises a first transaction hash value specific to object information of a plurality of objects to be distributed, an object information signature generated using a private cryptographic key that is paired with a public cryptographic key, and an object distribution rule, wherein the object distribution rule specifies a distribution start time and an object distribution quantity; determining, by the first object distribution server, one or more object distribution messages based on the order of the one or more object distribution requests and the object distribution quantity, wherein each of the one or more object distribution messages comprises: a client identifier, the public cryptographic key, and the first transaction hash value; and sending, by the first object distribution server, each of the one or more object distribution messages to a client identified by the corresponding client identifier in each object distribution message, wherein the first transaction hash value and the public cryptographic key stored in each of the one or more object distribution messages enables the client identified by the corresponding client identifier to verify the object information of the plurality of objects using the public cryptographic key to decrypt the object information signature.

Additionally, the combination of Mason, Wright, Ito, Appajanna, Shah, Duggirala and Nuzzi clearly destroys the intent and purpose of Mason taken alone and/or in view of Wright, Ito, Appajanna, Shah, Duggirala and Nuzzi use of, for example, provide offers for goods or services based on the locations of potential customers and the geographic locations of the merchant. The offers may be limited in quantity and acceptance and redemption of the offers may be limited in time. A unique identifier may be associated with each accepted offer. Accordingly, the present invention is distinguishable over Mason taken alone and/or in view of Wright, Ito, Appajanna, Shah, Duggirala and Nuzzi for this reason as well.

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/ Examiner, Art Unit 3685


/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685